RENDERED: OCTOBER 2, 2020; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                                 Court of Appeals

                                  NO. 2019-CA-1421-MR


BROCK CRUTCHER                                                     APPELLANT



                   APPEAL FROM MARION CIRCUIT COURT
v.               HONORABLE SAMUEL TODD SPALDING, JUDGE
                         ACTION NO. 18-CR-00267



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                       OPINION
                                      AFFIRMING

                                     ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND LAMBERT, JUDGES.

ACREE, JUDGE: Brock Crutcher appeals the Marion Circuit Court’s August 30,

2019 order denying his motion to dismiss his indictment. He alleges the circuit

court erred in interpreting KRS1 520.050 and KRS 520.010(6). Finding no error,

we affirm.


1
    Kentucky Revised Statutes.
                                       BACKGROUND

                 Crutcher is serving a twenty-five-year sentence under the care and

custody of the Kentucky Department of Corrections. He was placed and housed at

the Marion County Detention Center to participate in the REACH (Re-Entering

American Communities with Hope) program.2 On July 17, 2018, while at a city

park work-detail site, Crutcher was seen throwing a cellphone into a nearby bush.

Consequently, he was charged with one count of promoting contraband and being a

persistent felony offender.

                 Crutcher moved to dismiss the charge, arguing his conduct was not

within the scope of the promoting-contraband statute as he did not knowingly bring

contraband into the detention center, but only possessed it at a work-detail site.

The circuit court held a hearing, but ultimately denied his motion. Following the

hearing, Crutcher entered a conditional guilty plea. This appeal followed.

                                 STANDARD OF REVIEW

                 Because statutory interpretation involves questions of law, “our

review is de novo; and the conclusions reached by the lower courts are entitled to

no deference.” Commonwealth v. Love, 334 S.W.3d 92, 93 (Ky. 2011) (citation

omitted). When interpreting statutes, our utmost duty is to “effectuate the intent of

the legislature.” Commonwealth v. Plowman, 86 S.W.3d 47, 49 (Ky. 2002)


2
    This program is a six-month program offered to graduates of the substance abuse program.

                                                -2-
(citation omitted). That intent is perhaps no better expressed than through the

actual text of the statute, so we look first to the words chosen by the legislature – if

a statute is unambiguous, it is conclusive. Stephenson v. Woodward, 182 S.W.3d
162, 170 (Ky. 2005). “In reviewing the text, we give words their plain, ordinary

meaning.” Brewer v. Commonwealth, 478 S.W.3d 363, 371 (Ky. 2015).

                                     ANALYSIS

             The sole issue on appeal is whether Crutcher’s conduct at his work-

detail site is an actionable offense under KRS 520.050. We conclude it is.

             There is no question that “[d]angerous contraband” is defined to

include a cellphone. KRS 520.010(3) (“‘Dangerous contraband’ means . . . cell

phones”). Another definition – “penitentiary” – is the crux of this case.

             Crutcher contends neither the Marion County Detention Center, nor

his work-detail program qualifies as a “penitentiary” under the statutory definition.

To support his view, he relies on Commonwealth v. Simmons, which held that a

work-detail site does not qualify as a detention facility or penitentiary under the

definition given by the legislature. 753 S.W.2d 872, 873 (Ky. App. 1988).

Crutcher’s reliance on Simmons is misplaced.

             Simmons predates the current version of the relevant statutes. In fact,

it is that very case that prompted the Kentucky Legislature to amend the statute at

issue – KRS 520.010(6) – and other related provisions of Chapter 520. Two years


                                          -3-
after the holding in Simmons, the General Assembly amended Chapter 520 to

abrogate the holding of the case.3 In pertinent part, the amendment included the

Chapter’s definitions section to read: “As used in this section . . . ‘penitentiary’

includes any facility operated by the Corrections Cabinet and the confines of any

work detail or other detail, whether under guard or not, under the custody and

control of the Corrections Cabinet.” KRS 520.010(6) (emphasis added).

                Crutcher argues that “the DOC[4] does not control or supervise the

work detail, so the program could not fall under the definition of ‘penitentiary.’”

(Appellant’s brief, p. 5.) However, this Court agrees with the circuit court that

“[t]here is no dispute that [Crutcher] was under the custody and control of the

Department of Corrections, while being housed at the Marion County Detention

Center,” as well as while Crutcher “was on work detail at the city park . . . .”

(Record (R.) at 54.) Although Crutcher argues that his specific and immediate

supervisor was not a DOC employee, that does not alter the fact that from the time

of his sentencing, when he was remanded to the custody and control of the DOC,

he was subject to that agency’s control, no matter to whom direct supervisory




3
 Simmons said the statutory definition of “detention facility” was not sufficiently broad to
encompass temporary work sites and, consequently, the inmate’s possession of marijuana and a
concealed weapon while at the work site did not constitute promoting contraband in the first
degree. Simmons, 753 S.W.2d at 873.
4
    Kentucky Department of Corrections.

                                             -4-
authority was delegated, and even “whether under guard or not . . . .” KRS

520.010(6).

              Crutcher does not contest these underlying facts and it is upon these

facts that the circuit court reached this conclusion of law: “[I]t is clear, from a

plain reading of the statute, that the Kentucky Legislature intended for contraband

to be prohibited ‘within’ a detention facility or penitentiary, as well as outside

facilities, which includes work detail, if one be under the custody and control of

the Department of Corrections, as was the Defendant in the case sub judice.” (R.

at 54.) We find no basis upon which to fault the circuit court as to its factual

findings, uncontested as they are, or the legal conclusions the court reached.

                                   CONCLUSION

              For the foregoing reasons, the August 30, 2019 order of the Marion

Circuit Court is affirmed.

              ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Molly Mattingly                            Daniel Cameron
 Frankfort, Kentucky                        Attorney General of Kentucky

                                            Aspen Roberts
                                            Assistant Attorney General
                                            Frankfort, Kentucky




                                          -5-